Citation Nr: 1633299	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-10 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a prostate condition.


REPRESENTATION

Appellant represented by:	Larry Schuh, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1960 to April 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In June 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Milwaukee, Wisconsin.  A transcript of the proceeding has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for hearing loss, and for a prostate condition, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's tinnitus manifested in service, and has continued since his separation from service; therefore, it is found to be etiologically related to his service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

An alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a). Sensorineural hearing loss and tinnitus are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As a result, service connection via the demonstration of continuity of symptomatology for this disease is applicable in the present case.

The Veteran served on active duty from March 1960 to April 1962 as an infantry communications specialist.  He claims that he has tinnitus due to listening to high frequency noise or "squelch sounds" as a radio operator in service.  See Notice of disagreement, February 2011; Board hearing transcript, June 2016.

The Veteran testified at the Board hearing that he has experienced a rushing noise in his ears since service.  His wife testified that he has complained of tinnitus since they married in 1962 (shortly after the Veteran separated from service).

The Veteran's DD Form 214 reflects his military occupational specialty was "infantry communications specialist," with a noted related civilian occupation of radio mechanic.  Therefore, Board finds the Veteran's reported history of radio communications duties to be credible.  Furthermore, the Board acknowledges that various communications specialist and radio operator military occupational specialties are noted in the Duty MOS Noise Exposure Listing in the M21-1 as having a "moderate" probability of hazardous noise exposure, in which cases the M21-1 provides that exposure to hazardous noise should be conceded.  See M21-1, III.iv.4.B.3.d.  In light of the above, exposure to hazardous noise during his service is conceded in this case.

Post-service, an April 2002 VA treatment record reflects the Veteran reported constant tinnitus, which the clinician noted as "longstanding in nature."  A "positive noise history" was noted without any further details.  

A June 2010 VA audiological examination report reflects diagnosed tinnitus.  The VA examiner essentially opined, however, that the Veteran's tinnitus is most likely not related to his active service (more likely related to other etiology), reasoning in great part that there was a lack of record of complaint for almost 40 years after service.  Notably, the lack of documented treatment in or since service, while probative, cannot serve as the sole basis for discounting a Veteran's lay statements.  Rather, those lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disorder.  
In this particular case, hazardous noise exposure in service has been found based on the Veteran's military occupational specialty.  The Veteran is competent to discuss the types of symptoms he had in service and since (e.g., a rushing sound in his ears), as they are wholly observable by his own senses.  He his credible, in that his statements have been consistent throughout the appeal, and there is no evidence to suggest otherwise. Given that the Veteran has competently and credibly testified to experiencing tinnitus in service, and to have experienced it continuously since his separation, the Board finds that a continuity of symptomatology has been established.  Service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

A.  Hearing Loss

The Veteran also claims that he has bilateral hearing loss due to listening to high frequency noise or "squelch sounds" as a radio operator in service.  See Notice of disagreement, February 2011; Board hearing transcript, June 2016.

As explained above, the Veteran's military occupational specialty in service is noted in VA' adjudication manual (M21-1) as having a moderate likelihood of involving hazardous noise exposure.  By way of background, the Veteran's service treatment records are silent as to any right ear hearing complaints.  His March 1960 induction examination shows whispered voice testing was 15/15 in both ears.  His February 1962 separation examination report does not reflect any hearing test thresholds, but the examining physician did note that examination of the Veteran's ears was normal, and the Veteran checked the box on his separation report of medical history indicating that he did not have any ear trouble.

Post-service, an April 2002 VA treatment record that reflects bilateral sensorineural loss "appears cochlear in nature" was diagnosed.  

The Veteran was afforded a VA examination in June 2010, which report shows diagnosed bilateral sensorineural hearing loss, with pure tone thresholds of 40 decibels or greater in at least one of the frequencies (500, 1000, 2000, 3000, or 4000), thereby meeting the VA regulatory criteria for a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385 (2015).  The VA examiner essentially opined that the Veteran's right ear hearing loss is not related to his active service, reasoning that the Veteran answered "no" as to whether he had any ear trouble at separation, there were no complaints of hearing loss in service, the Veteran reported to the examiner that he first noticed hearing problems approximately 20 years ago, and the first record of treatment was approximately 40 years after service.

At the Board hearing, however, the Veteran alleged that he believes his hearing loss may be related to his tinnitus.  The Board acknowledges that the June 2010 VA examination report does not address whether the Veteran's hearing loss may be secondary to his service-connected tinnitus.

Also, the Veteran testified at the Board hearing that shortly before his discharge, he was treated for a full feeling in his left ear, which he testified seemed like he was underwater and that caused difficulty hearing.  In that regard, the Board acknowledges that a January 1962 service treatment record reflects the Veteran complained of a full feeling in his left ear, and it was noted that he had cerumen plugging the ear canal.  

In light of the above, the Board finds that this matter should be remanded to afford the Veteran a new VA examination to address whether the Veteran's hearing loss is caused or aggravated by his service-connected tinnitus, and to address whether the Veteran's left ear hearing loss is related to his treatment in service in January 1962 for a full feeling in his left ear and cerumen plugging his ear canal.

Also, the Board notes that the August 2002 VA audiology test results are not associated with the claims file.  On remand, these test results, including any pure tone thresholds and speech recognition scores should be associated with the claims file.

B.  Prostate Disability 

The Veteran also claims that he has a prostate condition (claimed as prostate cancer) due to his active service.

The Board notes by way of background that April 1997 records from Holy Family Memorial Medical Center reflect that a biopsy of the Veteran's prostate was performed due to a P.S.A. of 8.8, which biopsy report shows an impression including hyperplasia with chronic inflammation, but no cancer was found.

More recently, an August 2010 VA medical center record notes the Veteran reported he was told by his provider at the Marshfield Clinic that he had an enlarged prostate and chronic prostatitis, and that he wanted to treat his condition at the VA medical center; elevated P.S.A. was noted (33).  A September 2010 VA urology record notes the Veteran reported a history of an "infectious episode" around 40 years prior involving voiding discomfort, followed by a febrile episode five years later with trouble voiding, followed by treatment at the Marshfield Clinic in the mid-1980s at which time he was prescribed a sulfa drug that he was still taking.  It was also noted that the Veteran had two biopsies that were negative for cancer, the most recent in December 2009.  The VA urologist recorded a diagnosis of a history of chronic prostatitis with elevated P.S.A.s. and negative biopsies.  A December 2010 addendum notes that the Veteran's P.S.A. was 30+.  A March 2011 biopsy was negative.  An October 2011 record (in the Virtual VA electronic system) notes the Veteran has "a very large prostate" with a volume of 154 cubic centimeters.  Subsequent records show he has continued to be followed for chronic prostatitis, benign prostatic hyperplasia/enlarged prostate, and elevated P.S.A.  See August 2011 and September 2011 (VVA).  

The August 2010 rating decision that denied the claim notes that the Veteran's service treatment records were negative for any relevant complaints.  The Board adds that the Veteran was not provided with a VA examination relating to his claim.  
The Veteran testified at the Board hearing that in service, he was treated at sick bay at Fort Story for having trouble urinating and having a full type of feeling, but that they were "unsure" of the cause of his symptoms.  He testified he experienced these symptoms until he was diagnosed with prostatitis years later.  His representative at the Board hearing asserted that not all administrative efforts to obtain these records from Fort Story had been exhausted.  

The Board notes, however, that his service treatment records already associated with the claims file do in fact include his dispensary records from Fort Story, including a February 1962 record showing the Veteran reported abdominal pain relieved by voiding.  Bladder --- (illegible) was diagnosed, and it was noted that a urinalysis would be performed.  The next notation in his service treatment records shows that his separation physical was performed eight days later.  The Board adds that the urinalysis report shows microscopic remarks of "OCC epithelial cells" and "OCC white blood cells."

As shown above, the Veteran has been followed at the VA medical center for diagnosed chronic prostatitis, BPH/enlarged prostate, and elevated P.S.A.  Also, his service treatment records show he complained of urinary problems in service.  Therefore, the Board finds that the low threshold requirement for a VA examination has been met, and this matter should be remanded to afford the Veteran a VA examination to address the etiology of his prostate condition.

In addition, the Veteran has identified outstanding records from the Marshfield Clinic dated since 1990 relating to his claim, albeit VA medical records indicate the Veteran was treated there as early as the mid-1980s.  The Board acknowledges that the RO informed the Veteran in May 2011 that Marshfield Clinic charges a fee for the records.  Also, the Board acknowledges that it was believed that the VA medical center may have had copies of the records, and that the RO requested copies from the VA medical center, but the records found were not related to the Veteran's prostate.  Therefore, because this matter is otherwise being remanded, the Board finds that the RO should offer the Veteran one more opportunity to submit copies of his Marshfield Clinic records relating to his prostate condition.

Also, on remand, all of the Veteran's more recent VA treatment records dated since February 2012 should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Associate with the claims file a copy of the August 2002 VA audiology test results (pure tone thresholds and speech recognition scores).

2.  Associate with the claims file all of the Veteran's more recent VA treatment records dated since February 2012.

3.  Send a notice to the Veteran explaining that the VA medical center only located a few records from Marshfield Clinic that are not related to his prostate condition, and ask the Veteran to submit copies of all of his Marshfield Clinic records relating to his prostate.

4.  After the above development in paragraphs (1) and (2) has been completed, schedule the Veteran for a VA examination with an appropriate physician to determine the current nature and the etiology of his bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is asked to provide opinions on the following questions:

a. whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the Veteran's bilateral hearing loss is related to his active service.

b.  whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the Veteran's bilateral hearing loss is caused by his service-connected tinnitus.

c.  whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the Veteran's bilateral hearing loss is aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected tinnitus.

Please emphasize to the VA examiner that hazardous noise exposure in service has been conceded due to the Veteran's military occupational specialty and his credible reports of operating radio equipment in service.

Also, please ask the VA examiner to address any relationship between the Veteran's left ear hearing loss and his treatment in service in January 1962 for a full feeling in his left ear and cerumen plugging the left ear canal.

Please emphasize to the VA examiner that normal hearing at the time of separation from service, by itself, would not constitute a sufficient rationale for a negative opinion for direct service connection for hearing loss.

The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After the above development in paragraphs (2) and (3)  has been completed, schedule the Veteran for a VA examination with an appropriate physician to determine the current nature and the etiology of his prostate conditions, including his chronic prostatitis, BPH/enlarged prostate, and elevated P.S.A.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that any current prostate condition is related to the Veteran's active service.

Please note that the VA examiner should carefully review the February 1962 service treatment record showing the Veteran reported abdominal pain relieved by voiding, and showing diagnosed "bladder --- (illegible)," as well as the related urinalysis lab record.  

The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


